DETAILED ACTION

This Office Action is in response to Applicant's Communication received on 09/14/2020 for application number 17/180,282.
2.    	Claims 1-20 are presented for examination. Claims 1, 11 and 16 are independent claims.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-6, 10-11, 13, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Antipa (U.S. Pub. 2014/0324943) in view of Malone et al. (U.S. Pub. 2004/0044966) hereinafter Malone and further in view of Bank et al. (U.S. Pub. 2014/0026115) hereinafter Bank and further in view of Garvey et al. (U.S. Pat. 5,774,667) hereinafter Garvey.

Regarding claim 1, Antipa teaches, a method for facilitating interactive editing of one or more UI components of one or more running instances of a web application (Antipa; user (client) use computing device such as laptop, tablet, smartphone access internet to allow execution for an editing system; paragraph 18, further, sequence of interactions between the components of page editing system which components such as text, graphics, images or embedded video and audio or other objects; paragraph 21), comprising: 
establishing an editing session between a plurality of end stations corresponding to running instances of a web application on the plurality of end stations (Antipa; server with web application serves the page editing application with the Clipboard Module to the client. In this way, the page editing application including the Clipboard Module is executable within the browser on the client-side (client performing an editing application on clipboard); paragraph 13), 
wherein each of the plurality of end stations participating in the editing session operates as a sender, a receiver, or a combination thereof (Antipa; client side clipboard receiving editing application to edit as cut and paste moving or copying content operation (so client as receiver; paragraph 13), 
receiving a client edit message from a first end station of the plurality of end stations (Antipa; in response to the user clicking or otherwise selecting the copy button of the UI selection menu, the Web Design Application is configured to trigger a copy function call to the Clipboard Module, and by triggering save operation save operation (Set Element) in the browser session storage or other suitable local storage or memory, server receive a message to store; paragraph 24),
wherein the client edit message describes a modified first value for editing a first UI component corresponding to a Document Object Model (DOM) element of the running instances of the web application on the plurality of end stations (Antipa; fig. 4b; user selected a paragraph of informational text using a finger or stylus or any given DOM element can be selected by user; paragraph 22 ), 
Antipa does not teach expressly,
wherein the modified first value corresponds to a set of parameters of the respective UI definition files of the plurality of end stations that define the first UI component, and 
wherein the modified first value is generated using an interactive editor configured to allow editing of the first UI component.
However, Malone teaches,
wherein the modified first value corresponds to a set of parameters of the respective UI definition files of the plurality of end stations that define the first UI component (Malone; figs. 3 and 4; user edit or modify font size from 12 to 16 and as shown in figure 4, font component size change from 12 to 16 and also, content change based on the font size change; paragraph 35), and 
wherein the modified first value is generated using an interactive editor configured to allow editing of the first UI component (Malone; figs. 3 and 4; as shown on figure 3, font size displays as value 12, further, user edit or modify font size from 12 to 16 and as shown in figure 4, font component size change from 12 to 16 and also, content change based on the font size change; paragraph 35)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Malone’s technique of changing parameter values from list to modify sequence of interactions in web application such as selection of text using input device of Antipa. The motivation for doing so would have been to multiple font sizes can be precisely specified within the text element for edit request

Antipa and Malone do not teach expressly,
wherein a user interface (UI) of the web application is dynamically generated at runtime for running instances of the web application on the plurality of end stations using a respective UI definition file corresponding to each of the plurality of end stations that stores an externalized, parameterized representation of the web application without application code and that fully defines the web application including its structure, behavior, and appearance, and includes a set of one or more UI components that are UI building blocks to be presented within the web application.
However, Bank teaches,
wherein a user interface (UI) of the web application is dynamically generated at runtime for running instances of the web application on the plurality of end stations using a respective UI definition file corresponding to each of the plurality of end stations that stores an externalized, parameterized representation of the web application without application code and that fully defines the web application including its structure, behavior, and appearance, and includes a set of one or more UI components that are UI building blocks to be presented within the web application (Bank; user can pause or freeze the source or dynamic code to analyze the source code view and presentation view  (as user able to view the presentation without editing any code) 62-63, further, developer able to view runtime output presentation page looks like and how the run-time output presentation page reacts to certain user actions, such as menu selections, search queries, etc., ; paragraph 99, further, as shown in figs. 3B and 3C wherein user desires to change background color of drop-down menu 233, where user change source code 320A to reflect new background color (i.e. color as parameter for background of drop-down menu and as user change with new color it reflect with new appearance of background color); paragraph 110),
herein the respective UI definition file corresponding to each of the plurality of end stations is configured for dynamic generation of application code representing the set of one or more UI components comprising at least one of HyperText Markup Language (HTML) and Cascading Style Sheets (CSS) (Bank; source files (HTML or CSS) change dynamically as event occurs (user modify), as stylesheet, such as CSS, may modify the source file(s) being interpreted by the browser for generating the output presentation document; paragraph 17)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Bank’s technique of updating component parameter value in source file code and output presentation updated to reflect changes to modify sequence of interactions in web application such as selection of text using input device and changing font values from list of Antipa and Malone. The motivation for doing so would have been to enable to quicker iterations between editing source code and getting an interactive preview is advantageous for the developer (Bank; paragraph 85)

Antipa, Malone and Bank do not teach expressly,
transmitting a server edit message describing the modified first value received from the first end station to one or more other end stations of the plurality of end stations, wherein the transmitted server edit message is configured to facilitate modifying the respective UI definition files on the one or more other end station participating in the editing session to reflect the modified first value to dynamically regenerate the running instances of the web application on the one or more other end stations based on the respective modified UI definition files
However, Garvey teaches,
transmitting a server edit message describing the modified first value received from the first end station to one or more other end stations of the plurality of end stations, wherein the transmitted server edit message is configured to facilitate modifying the respective UI definition files on the one or more other end station participating in the editing session to reflect the modified first value to dynamically regenerate the running instances of the web application on the one or more other end stations based on the respective modified UI definition files (Garvey; user edit the parameter on a selected devices and if other devices does not have the same parameter value left blank and when parameter modification approved, the modified parameter value sent to all the selected network devices so new or modified parameter value displayed; abstract)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Garvey’s technique of change parameter value to a selected devices to modify sequence of interactions in web application such as selection of text using input device, changing parameter value from list, and changing font values from list and updating component parameter value in source file code and output presentation updated to reflect changes of Antipa, Malone, Bank. The motivation for doing so would have been to easily managed multiple remote devices and techniques can be easily be applied to any type of management system that must manage multiple entities (Garvey; col 3 lines 1-10).

Regarding claim 2, Antipa, Malone, Bank and Garvey teaches all of the claim 1. Garvey further teaches,
transmitting the server edit message comprises passing the client edit message received from the first end station to the plurality of end stations (Garvey; user edit the parameter on a selected devices and if other devices does not have the same parameter value left blank and when parameter modification approved, the modified parameter value sent to all the selected network devices so new or modified parameter value displayed; abstract).

Regarding claim 5, Antipa, Malone, Bank and Garvey teaches all of the claim 1. Antipa further teaches,
wherein the editing session is established in response to a request received from one or more end stations of the plurality of end stations (Antipa; web-based page editor systems, as user (e.g., website developer) at a given client computer system can access a given page editing application provided by a server and use that application to develop pages of a website; paragraph 11)

Regarding claim 6, Antipa, Malone, Bank and Garvey teaches all of the claim 1. Antipa further teaches,
receiving a request to join the editing session from a second end station (Antipa; in response to client request and by server, web-based page editor systems, given access to page editing application; paragraph 11).
adding the second end station to the plurality of end stations participating in the editing session (Antipa; server given access to the user (web developer) to the page editing application to editing application provided by a server; paragraph 11)

Regarding claim 10, Antipa, Malone, Bank and Garvey teaches all of the claim 1. Antipa further teaches,
wherein communications between the plurality of end stations participating in the editing session are full-duplex (Antipa; user computing system with any suitable computing device, such as a laptop, desktop, tablet, smartphone, or other suitable computing device capable of accessing a server via a network and displaying content to a user and access editing system; paragraph 18, further, client and server communicate with each other where client sends a request and server returns a response (client computing system full duplex or bi-directional capable); paragraph 2)

Claim 11 is A non-transitory computer-readable storage medium claim that corresponding to method claim 1. Therefore, claim is rejected for the same reason as claim 1 above.  In addition, the combination of Antipa, Malone, Bank and Garvey teaches A non-transitory computer-readable storage medium  (Antipa; he client includes a user computing system having a memory; paragraph 17) storing instructions for interactive editing of one or more UI components of one or more running instances of a web application which, when executed by a set of one or more processors (Antipa; the client includes a user computing system having a processor (CPU) and memory; paragraph 17) of one or more servers, cause the one or more servers to performing operations comprising:

Claims 13 is non-transitory computer readable storage medium claims that corresponding to method claim 6. Therefore, they are rejected for the same reason as claim 6 above.

Claim 16 is server claim that corresponding to method claim 1. Therefore, claim is rejected for the same reason as claim 1 above.  In addition, the combination of Antipa, Malone, Bank and Garvey teaches, a processor (Antipa; the client includes a user computing system having a processor (CPU) and memory; paragraph 17); and a non-transitory computer-readable storage medium  ((Antipa; he client includes a user computing system having a memory; paragraph 17)) coupled to the processor (Antipa; the client includes a user computing system having a processor (CPU) and memory; paragraph 17) and containing instructions executable by said processor whereby said user end station is 
operative to:

Claims 18 is server claim that corresponding to method claim 6. Therefore, they are rejected for the same reason as claim 6 above.




Claims 3, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Antipa (US Pub. 2014/0324943) in view of Malone et al. (US Pub. 2004/0044966) hereinafter Malone and further in view of Bank et al. (US Pub. 2014/0026115) hereinafter Bank and further in view of Garvey et al. (US Pat. 5,774,667) hereinafter Garvey as applied to claim 1 above, and further in view of Stevens et al. (US Pub. 2004/0243931) hereinafter Stevens.

Regarding claim 3, Antipa, Malone, Bank and Garvey teaches all of the claim 1. Grvey further teaches,
wherein the server edit message comprises at least the modified first value described in the client edit message (Garvey; user edit the parameter on a selected devices and if other devices does not have the same parameter value left blank and when parameter modification approved, the modified parameter value sent to all the selected network devices so new or modified parameter value displayed; abstract).
Antipa, Malone, Bank and Garvey do not teach expressly,
corresponding unmodified first value corresponding to the set of parameters of the respective UI definition files of the plurality of end stations that define the first UI component 
However, Stevens teaches,
corresponding unmodified first value corresponding to the set of parameters of the respective UI definition files of the plurality of end stations that define the first UI component (Stevens; interface item displayed on the user interface is modified by a user in displayed edit box (first value modify) and system process the data corresponding to the modified interface item only by processing the object associated with that interface item and modification of a single item requires the server to re-process a compete set of HTML which employed to re-display the entire user interface (as user modified single value in user interface as parameter changed, and system displaying entire user interface including unmodified parameter values); paragraphs 23-24)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Stevens’s technique of modified user interface single value and re-display entire user interface including unmodified user interface values to modify sequence of interactions in web application such as selection of text using input device, changing parameter value from list, and changing font values from list and updating component parameter value in source file code and output presentation updated to reflect changes, and change parameter value to a selected devices of Antipa, Malone, Bank. The motivation for doing so would have been to improves the efficiency of a system by substantially reduced the processing power and network bandwidth required to deliver and display an application to a user.

Claims 12 is non-transitory computer readable storage medium claims that corresponding to method claim 3. Therefore, they are rejected for the same reason as claim 3 above.

Claims 17 is server claim that corresponding to method claim 3. Therefore, they are rejected for the same reason as claim 3 above.



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Antipa (US Pub. 2014/0324943) in view of Malone et al. (US Pub. 2004/0044966) hereinafter Malone and further in view of Bank et al. (US Pub. 2014/0026115) hereinafter Bank and further in view of Garvey et al. (US Pat. 5,774,667) hereinafter Garvey as applied to claim 1 above, and further in view of Hayton et al. (US Pub. 2007/0094672) hereinafter Hayton.


Regarding claim 4, Antipa, Malone, Bank and Garvey teaches all of the claim 1. Antipa, Malone, Bank and Garvey do not teach expressly,
wherein the server edit message is further configured to allow an interactive editor to reject the modified first value and maintain unmodified UI definition files in storage of the one or more other end stations participating in the editing session 
However, Hayton teaches,
wherein the server edit message is further configured to allow an interactive editor to reject the modified first value and maintain unmodified UI definition files in storage of the one or more other end stations participating in the editing session (Hayton; application rejects the change then the event manager updates the user changed back to its pre-user intervention state (initial state as before modified); paragraph 82)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Hayton’s technique of system reject the change and return to as before modified to modify sequence of interactions in web application such as selection of text using input device, changing parameter value from list, and changing font values from list and updating component parameter value in source file code and output presentation updated to reflect changes, and change parameter value to a selected devices of Antipa, Malone, Bank and Garvey. The motivation for doing so would have been to improves the user interface to prevent entering the wrong parameter values.



Claims 7, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Antipa (US Pub. 2014/0324943) in view of Malone et al. (US Pub. 2004/0044966) hereinafter Malone and further in view of Bank et al. (US Pub. 2014/0026115) hereinafter Bank and further in view of Garvey et al. (US Pat. 5,774,667) hereinafter Garvey as applied to claim 6 above, and further in view of Aboulhosn et al. (US Pub. 2004/0068524) hereinafter Aboulhosn.

Regarding claim 7, Antipa, Malone, Bank and Garvey teaches all of the claim 6. Antipa, Malone, Bank and Garvey do not teach expressly,
transmitting state information corresponding to a UI definition of the second end station to the one or more other end stations of the plurality of end stations participating in the editing session; 
receiving one or more client edit messages for the second end station from the one or more other end stations participating in the editing session, wherein the one or more client edit messages describes a one or more modified values for editing one or more UI components of a running instance of the web application on the second end station; and 
transmitting one or more server edit messages corresponding to the one or more client edit messages to the second end station, wherein the one or more server edit messages are configured to synchronize the UI definition file of the second end station with the respective UI definition files of the one or more other end stations.  
However, Aboulhosn teaches,
transmitting state information corresponding to a UI definition of the second end station to the one or more other end stations of the plurality of end stations participating in the editing session (Aboulhosn; when member comes online with authentication (by authentication server), sends it’s messages into the recipient computer that are currently online (status change information message send to other members); paragraph 30); 
receiving one or more client edit messages for the second end station from the one or more other end stations participating in the editing session, wherein the one or more client edit messages describes a one or more modified values for editing one or more UI components of a running instance of the web application on the second end station (Aboulhosn; whenever, actual file changed, file owner sends a updated metadata for file to the other members (metadata with updated file changes); paragraph 14); and 
transmitting one or more server edit messages corresponding to the one or more client edit messages to the second end station, wherein the one or more server edit messages are configured to synchronize the UI definition file of the second end station with the respective UI definition files of the one or more other end stations (Aboulhosn; group owner sends a synchronization request message to the updating member; paragraph 28).  
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Aboulhosn’s technique of update status of member and synchronize modified file to modify sequence of interactions in web application such as selection of text using input device, changing parameter value from list, and changing font values from list and updating component parameter value in source file code and output presentation updated to reflect changes, and change parameter value to a selected devices of Antipa, Malone, Bank and Garvey. The motivation for doing so would have been to efficiently manage members and file within collaborative environment.

Claims 14 is non-transitory computer readable storage medium claims that corresponding to method claim 7. Therefore, they are rejected for the same reason as claim 7 above.

Claims 19 is server claim that corresponding to method claim 7. Therefore, they are rejected for the same reason as claim 7 above.



Claims 8, 9, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Antipa (US Pub. 2014/0324943) in view of Malone et al. (US Pub. 2004/0044966) hereinafter Malone and further in view of Bank et al. (US Pub. 2014/0026115) hereinafter Bank and further in view of Garvey et al. (US Pat. 5,774,667) hereinafter Garvey as applied to claim 1 above, and further in view of Hegde et al. (US Pub. 2007/0283321) hereinafter Hegde.

Regarding claim 8, Antipa, Malone, Bank and Garvey teaches all of the claim 6. Antipa, Malone, Bank and Garvey do not teach expressly,
receiving a client edit message from a second end station of the plurality of end stations participating in the editing session, wherein the client edit message received from the second end station describes a modified second value that corresponds to the set of parameters of the respective UI definition files of the plurality of end stations that define the first UI component, and wherein the modified second value corresponds to and conflicts with the modified first value of the client edit message received from the first end station; and 
resolving a conflict between the client edit message received from the first end station and the client edit message received from the second end station.  
However, Hegde teaches,
receiving a client edit message from a second end station of the plurality of end stations participating in the editing session, wherein the client edit message received from the second end station describes a modified second value that corresponds to the set of parameters of the respective UI definition files of the plurality of end stations that define the first UI component (Hegde; file edited by the programmer and second programmer edit the same file, further, receive edit messages generated when changes in the file and message indicates  change is being made to such an edited program element; paragraph 41-42), and wherein the modified second value corresponds to and conflicts with the modified first value of the client edit message received from the first end station (Hegde; in response to edit the same file by the first and second programmer to edited program element, notified to first and second programmer of a potential conflict; paragraph 42); and 
resolving a conflict between the client edit message received from the first end station and the client edit message received from the second end station (Hegde; once conflicting elements are displayed to the programmers, they can collaboratively resolve any real issue that conflict the edited program element (first and second programmer resolve the conflict when first programmer receives edit message from second programmer); paragraph 55).  
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Hegde’s technique of communicate edited message among programmer and resolve any conflict to modify sequence of interactions in web application such as selection of text using input device, changing parameter value from list, and changing font values from list and updating component parameter value in source file code and output presentation updated to reflect changes, and change parameter value to a selected devices of Antipa, Malone, Bank and Garvey. The motivation for doing so would have been to efficiently edit file in collaborative programming environment that supports conflict management with improved awareness of and collaboration among users involved in a task.

Regarding claim 9, Antipa, Malone, Bank and Garvey teaches all of the claim 6. Antipa, Malone, Bank and Garvey do not teach expressly,
wherein resolving the conflict between the client edit message received from the first end station and the client edit message received from the second end station includes serializing transmission of server edit messages corresponding to the respective first and second client edit messages received from the first and second end stations to respective other end stations participating in the editing session
However, Hegde teaches,
wherein resolving the conflict between the client edit message received from the first end station and the client edit message received from the second end station includes serializing transmission of server edit messages corresponding to the respective first and second client edit messages received from the first and second end stations to respective other end stations participating in the editing session (Hegde; first programmer edited the program element and another programmer (second programmer) edit program received (by server), it determine that conflict identified and notify first and second programmer regarding conflict (edit messages transmitted by first and second programmer serializing transmission); paragraphs 42)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Hegde’s technique of communicate edited message among programmer and resolve any conflict to modify sequence of interactions in web application such as selection of text using input device, changing parameter value from list, and changing font values from list and updating component parameter value in source file code and output presentation updated to reflect changes, and change parameter value to a selected devices of Antipa, Malone, Bank and Garvey. The motivation for doing so would have been to efficiently edit file in collaborative programming environment that supports conflict management with improved awareness of and collaboration among users involved in a task.

Claims 15 is non-transitory computer readable storage medium claims that corresponding to method claim 8. Therefore, they are rejected for the same reason as claim 8 above.

Claims 20 is server claim that corresponding to method claim 8. Therefore, they are rejected for the same reason as claim 8 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Prichard et al. (US 2003/0025732 A1) teaches interface layout files and edit definition file to add display and editors using HTML to dynamically layout display ([0019]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARMANAND PATEL/
Examiner, Art Unit 2143

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143